Title: From Thomas Jefferson to Thomas Mann Randolph, 15 December 1802
From: Jefferson, Thomas
To: Randolph, Thomas Mann


          
            Dear Sir
            Washington Dec. 15. 1802.
          
          Genl. Sumpter has arrived here and I have this morning had a conversaton with him on the subject of the law of S. Carolina against the transportation of slaves across that state. he says there would be no doubt of the success of an application to the legislature while in session for a special permission, & that he met large emigrations of slaves going on upon that assurance but the legislature will rise on the 20th. inst. however he says also there is no doubt they will revise & modify the law so as to permit the transportation: that this will be done before they rise, and that himself is to recieve immediate information of it, which he thinks he may expect before the last day of this month. I shall take care to keep you advised of whatever I may learn on this subject.
          The two houses formed yesterday and the message is at this moment delivering to them (noon.) should it be printed before the departure of the post I will inclose you a copy. all are well here. accept assurances of my affectionate attachment.
          
            Th: Jefferson
          
          
            
              
                P. S. the new legislature of S. Carolina is
                
              
              
                
                Fed
                
                Rep.
                
                
              
              
                in the H. of Representatives
                27
                to
                97
                =
                124
                
              
              
                in the Senate
                14
                to
                 23
                =
                 37
                
              
              
                
                41
                to
                120
                =
                161
                
              
            
          
        